DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown:
In claim 1, “the facing section is located to extend over semiconductor chips adjacent to each other among the semiconductor chips, and in the non-facing section, the second wiring conductor is connected to a portion of the first wiring conductor, the portion being located at a midpoint between the semiconductor chips adjacent to each other” isn’t shown.  For example, in Fig. 4, the facing section (81) is located to extend over semiconductor chips (17 and 19) adjacent to each other among the semiconductor chips (17, 19 and 21), and in the non-facing section (83), the second wiring conductor (31) is connected to a portion of the first wiring conductor (32) is shown, but the portion being located at a midpoint between the semiconductor chips (17 and 19) adjacent to each other isn’t shown. The limitation in question appears to require the same semiconductor chips (highlighted above) as part of both the facing and non-facing sections and this creates confusion; the examiner suggests ---the portion being located at a midpoint between other semiconductor chips adjacent to each other among the plurality of semiconductor chips—to correct this deficiency.
In claim 12, “the first wiring conductor includes a first part of the first wiring conductor, the first part being located on a first flat surface, and a second part of the first wiring conductor, the second part being located on a second flat surface that intersects with the first flat surface, the second wiring 
In claim 13, “wherein in the facing section, the second part of the first wiring conductor and the second wiring conductor are located to intersect with the main surface of the base member, and in the non-facing section, the first part of the first wiring conductor is located in parallel with the main surface of the base member” isn’t shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figs 13 and 15 it is unclear if section 38a should be connected to section 38c or not. Sections 38a and 38c are disconnected in Figures 13 and 15 and it is unclear how a parallel connection (e.g. claim 12) between chips (17, 19 and 21) is achieved in said . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, “ the facing section is located to extend over semiconductor chips adjacent to each other among the semiconductor chips, and in the non-facing section, the second wiring conductor is connected to a portion of the first wiring conductor, the portion being located at a midpoint between the semiconductor chips adjacent to each other” does not appear to have proper antecedent basis in the specification. The limitation in question appears to require the same semiconductor chips (highlighted above) as part of both the facing and non-facing sections and this creates confusion; the examiner suggests ---the portion being located at a midpoint between other semiconductor chips adjacent to each other among the plurality of semiconductor chips-- to correct this deficiency.

In claim 13, “wherein in the facing section, the second part of the first wiring conductor and the second wiring conductor are located to intersect with the main surface of the base member, and in the non-facing section, the first part of the first wiring conductor is located in parallel with the main surface of the base member” lacks proper antecedent basis in the specification.

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, “the semiconductor chips” in ln. 5-6 and 15 should read –the plurality of semiconductor chips--.
In claims 3, 4 and 10, “the semiconductor chips” should read –the plurality of semiconductor chips--.
In claim 12, “the semiconductor chips” in ln. 5-6 should read –the plurality of semiconductor chips--.
In claim 14, “the semiconductor chips” in ln. 5-6 should read –the plurality of semiconductor chips--.
In claim 15, “the semiconductor chips…each other” lacks proper antecedent basis; replace with ---semiconductor chips adjacent to each other among the plurality of semiconductor chips--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10, 12-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “the facing section is located to extend over semiconductor chips adjacent to each other among the semiconductor chips, and in the non-facing section, the second wiring conductor is connected to a portion of the first wiring conductor, the portion being located at a midpoint between the semiconductor chips adjacent to each other” appears to be new matter.
For example, in Fig. 4 and related text, the facing section (81) is located to extend over semiconductor chips (17 and 19) adjacent to each other among the semiconductor chips (17, 19 and 21), and in the non-facing section (83), the second wiring conductor (31) is connected to a portion of the first wiring conductor (32) is shown and disclosed, but the portion being located at a midpoint between the semiconductor chips (17 and 19) adjacent to each other isn’t. 
 The limitation in question appears to require the same semiconductor chips (highlighted above) as part of both the facing and non-facing sections and this creates confusion and doubts regarding possession of the claimed invention; the examiner suggests ---the portion being located at a midpoint between other semiconductor chips adjacent to each other among the plurality of semiconductor chips-- to correct this deficiency.
None of the dependent claims addresses this deficiency.
Regarding claim 12, “the first wiring conductor includes a first part of the first wiring conductor, the first part being located on a first flat surface, and a second part of the first wiring conductor, the second part being located on a second flat surface that intersects with the first flat surface, the second wiring conductor is located on a third flat surface that faces the second flat surface, in the facing section, the second part of the first wiring conductor and the second wiring conductor face each other, and in the non-facing section, the first part of the first wiring conductor and the second wiring conductor are disposed to intersect with each other” causes the claim to fail to comply with the written description requirement. For example, where in the specification are the first through third flat surfaces and the 
None of the dependent claims addresses this deficiency.
Regarding claim 13, “wherein in the facing section, the second part of the first wiring conductor and the second wiring conductor are located to intersect with the main surface of the base member, and in the non-facing section, the first part of the first wiring conductor is located in parallel with the main surface of the base member” causes the claim to fail to comply with the written description requirement. For example, where in the specification are the recited intersects? In view of the lack of said disclosure, the examiner deems it necessary to raise the instant rejection. 

Claims 1-5, 8, 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the facing section is located to extend over semiconductor chips adjacent to each other among the semiconductor chips, and in the non-facing section, the second wiring conductor is connected to a portion of the first wiring conductor, the portion being located at a midpoint between the semiconductor chips adjacent to each other” is indefinite.
The limitation in question appears to require the same semiconductor chips (highlighted above) as part of both the facing and non-facing sections and this creates confusion regarding the scope of the claim; for example, are there chips common to both the facing and non-facing region? Do the facing and non-facing region overlap? The examiner suggests ---the portion being located at a midpoint between other semiconductor chips adjacent to each other among the plurality of semiconductor chips-- to correct this deficiency. 


Allowable Subject Matter
Claims 14-15 and 18 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 14) the facing section is provided with a first portion in which the first wiring conductor and the second wiring conductor are separated at a first distance from each other, and a second portion in which the first wiring conductor and the second wiring conductor are separated at a second distance from each other, the second distance being different from the first distance as recited within the context of the claim and in combination with all the other limitations of the claim.
Nametake et al. (of record, JP 2015018943 A) discloses a semiconductor module (Fig. 2, annotated) comprising: a base member (100, “circuit board 100”) having a main surface (top) and including at least one of a conductor (1, “wiring layer 1”) and an insulator (6, “insulating layer 6”); a plurality of semiconductor chips (5a/5b, “semiconductor elements 5a and 5b”) mounted on the main surface of the base member; a first wiring conductor (2, “wiring layer 2”) electrically connected to each of the semiconductor chips in a state where the semiconductor chips are electrically connected in parallel (5a/5b are connected between 1 and 2 in parallel fashion); and a second wiring conductor (3, “wiring layer 3”) electrically connected (at A) to the first wiring conductor, wherein the first wiring conductor (2) and the second wiring conductor (3) include a facing section (annotated, a “facing section” interpreted as a region where 2 and 3 are physically spaced apart and facing each other per MPEP 2111) in which the first wiring conductor and the second wiring conductor are disposed to face each other (Fig. 2), and a non-facing section (annotated, a “non-facing section” interpreted as a region where 2 and 3 

    PNG
    media_image1.png
    397
    671
    media_image1.png
    Greyscale

Nametake fails to disclose or suggest the limitations listed above of claim 14.

Examiner Note
A prior art rejection of claims 1-5, 8, 10, 12-13 and 16-17 is not included in the instant Office Action (OA). Once the objection(s) and 35 USC 112 rejection included in this OA are overcome by showing support of the claimed subject matter and/or incorporating the examiner’s suggestions, it is the examiner’s position that the claims 1-5, 8, 10, 12-13 and 16-17 would be in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2015018943 A to Inoue et al. discloses a plurality of switching elements (11/12/13) connected in parallel (“switching elements 11 to 13 are connected in parallel”), a plurality of wiring 
US 7542317 B2 to Azuma et al. discloses a plurality of IGBTs (1/2) and diodes (3/4) and thin plate-shaped interconnect conductors (9/10/11/12, Figs. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.